Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 4, 2008







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed November 4, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00966-CR
NO. 14-08-00967-CR
 
IN RE RONALD DWAYNE WHITFIELD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
October 16, 2008, relator, Ronald Dwayne Whitfield, filed a petition for writ
of mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator complains that no judgments
were rendered or entered on his underlying convictions for burglary of a
vehicle and theft in the 337th District Court of Harris County and he,
therefore, is being confined illegally.  Relator requests that he be released
from his allegedly illegal confinement. 




Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  This includes assertions of void convictions.  See
In re Walid, No. 08-04-00345-CR, 2004 WL 3017293, at *1 (Tex. App.CEl Paso Dec. 16, 2004, orig.
proceeding) (not designated for publication) (holding court of appeals did not
have authority to compel trial court to set aside judgment of conviction, which
relator asserted was void).  Because we do not have jurisdiction over the
requested relief, the petition for writ of mandamus is ordered dismissed. 
 
PER
CURIAM
 
 
Petition Dismissed and Memorandum
Opinion filed November 4, 2008.
Panel consists of Chief Justice
Hedges and Justices Guzman and Brown.
Do Not Publish C Tex.
R. App. P. 47.2(b).